DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species C in the reply filed on 12/14/2021 is acknowledged.
Note: Applicant asserts claims 1-5, 8, 10-13 and 16-20 read of the elected species. However, claim 11 recites “the inner ring comprises an inner annular flange configured to support the at least one support bearings”, which is only disclosed by species A, subspecies 6. Therefore, claim 11 has been withdrawn from consideration.

Status of Claims
	This Office Action is in response to the application filed on 04/27/2020. Claims 1-22 are presently pending and are presented for examination.
Claims 6-7, 9, 11, 14-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 09/16/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Reports on Patentability
This application is related to PCT/EP2018/081413 (WO 2019/096923), for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage. For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1230.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-5 objected to because of the following informalities:
Claims 3-5 use the term “racer”, --race-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shirasawa (US 5906142 A).
Regarding claim 1, Shirasawa discloses a strain wave gear (see Fig. 1, 1) comprising: an outer ring (44); an inner ring (41, 2) in the outer ring and rotatable within the outer ring (see Fig. 1), the inner ring comprising an internally toothed gear (11); a flex spline (13) in the inner ring, the flex spline comprising a flexible part (15) comprising an externally toothed gear (12); and a wave generator (14) in the flex spline, the wave generator being rotatable relative to the flex spline and being configured to flex the flexible part in a radial direction to partly mesh the externally toothed gear with the internally toothed gear; wherein rotation of the wave generator moves meshing positions of the internally toothed gear and the externally toothed gear in a circumferential direction causing the inner ring to rotate relative to the outer ring (see Fig. 1); and wherein a part of the inner ring (41, 2) extends out of the outer ring and comprises an outwardly protruding output flange (2).
Regarding claim 2, Shirasawa discloses at least one internal bearing (46) at least partly between the inner ring (41, 2) and the outer ring (44).
Regarding claim 3, Shirasawa discloses the at least one internal bearing (46) comprises an outer racer in the outer ring (see Fig. 1).
the at least one internal bearing (46) comprises an inner racer (see Fig. 1), the inner racer comprising a separate part (41), the inner ring having an end (end of 2 facing 41) that is coaxially connected to the inner racer (see Fig. 1).
Regarding claim 5, Shirasawa discloses at least a part of the outer racer is integrally formed in the outer ring (44, see Fig. 1).
Regarding claim 8, Shirasawa discloses at least the internally toothed gear (11) and the output flange (2) comprise a single part (Note: when two elements are combined they are considered a single part. For example, when you combine a nut and bolt it forms a single fastener).
Regarding claim 10, Shirasawa discloses an input shaft (shaft of 18) configured to rotate the wave generator (14) inside the flex spline (13), the input shaft being supported by the inner ring (41, 2) via at least one support bearing (6).
Regarding claim 12, Shirasawa discloses the input shaft (shaft of 18) comprises an outer annular flange (see Fig. 1, indent where 6 is provided) configured to support the at least one support bearing (6).

Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Asawa (US 5775178 A).
The current claims appear similar to those presented in PCT/EP2018/081413 (WO 2019/096923).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference US 5775178 A sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

	Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yajima (US 8991282 B2).
The current claims appear similar to those presented in PCT/EP2018/081413 (WO 2019/096923).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms .

Claims 1-5, 8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chuo (US 20160305527 A1).
The current claims appear similar to those presented in PCT/EP2018/081413 (WO 2019/096923).  Therefore, in accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference US 20160305527 A1 sets forth, by itself, all of the limitations of the claims (as an "X” reference under PCT law) is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 102 anticipation which similarly requires that a single reference set forth all that is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa (US 5906142 A).
Regarding claim 8, Shirasawa fails to disclose at least the internally toothed gear and the output flange comprise a single part. However, it has been held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with the internally toothed gear and the output flange to comprise a single part, to reduce the number of parts required during assembly, which leads to faster assembly times which reduces the cost of production.

Claim 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirasawa (US 5906142 A) in view of Kassow (WO 2017012626 A1).
Regarding claim 13, Shirasawa fails to disclose an encoder reader on the outer ring and an encoder track on the inner ring. However, Kassow teaches an encoder reader (25A, 25B) on the outer ring (26; stationary part) and an encoder track (24A, 24B) on the inner ring (23; rotary part). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with an encoder, as taught by Kassow, to determine the rotational position of the inner ring relative to the outer ring; and to increase the accuracy of the rotary positioning of the gearing.
Regarding claim 16, Shirasawa discloses a strain wave gear (see Fig. 1, 1) comprising: an outer ring (44); an inner ring (41, 2) in the outer ring and rotatable within the outer ring (see Fig. 1), the inner ring comprising an internally toothed gear (11); a flex spline (13) in the inner ring, the flex spline comprising a flexible part (15) comprising an externally toothed gear (12); and a wave generator (14) in the flex spline, the wave generator being rotatable relative to the flex spline and being configured to flex the flexible part in a radial direction to partly mesh the externally toothed gear with the internally toothed gear; wherein rotation of the wave generator moves meshing positions of the internally toothed gear and the externally toothed gear in a circumferential direction causing the inner ring to rotate relative to the outer ring (see Fig. 1). Shirasawa fails to disclose an encoder reader on the outer ring; and an encoder track on the inner ring. However, Kassow teaches an encoder reader (25A, 25B) on the outer ring (26; stationary part) and an encoder track (24A, 24B) on the inner ring (23; rotary part). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with an encoder, as taught by Kassow, to determine the rotational position of the inner ring relative to the outer ring; and to increase the accuracy of the rotary positioning of the gearing.
Regarding claim 17, Shirasawa fails to disclose the inner ring comprise at least one outer annual flange configured to support the encoder track. However, Kassow teaches the inner ring (23) comprise at least one outer annual flange (see Fig. 3, flange which 24A, 24B are fixed to) configured to support the encoder track (see Fig. 3). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with a flange, as taught by Kassow, to provide support for the encoder track while also preventing axial displacement of the encoder track which would lead to inaccurate results.
Regarding claim 18, Shirasawa fails to disclose the outer ring comprises at least one inner annular flange configured to support the encoder reader. However, Kassow teaches the outer ring (26) comprises at least one inner annular flange (26c) configured to support the encoder reader (25A, 25B). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Shirasawa with a flange, as taught by Kassow, to provide support for the encoder reader while also preventing axial displacement of the encoder reader which would lead to inaccurate results.
Regarding claim 19, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the encoder reader (Kassow, 25A, 25B) and the encoder track (Kassow, 24A, 24B) are inside the strain wave gear (Kassow, Fig. 3).
Regarding claim 20, Shirasawa discloses a part of the inner ring (41, 2) extends out of the outer ring and comprises an outwardly protruding output flange (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658